Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second part of the first conveyor belt that configures to accommodate an adjustment to the slope of the adjustable conveyor system as set forth in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
            It should be noted that Figs. 1-5 do not show what is the second part of the first conveyor belt 201. It could be argued that the first part of the first conveyor belt (in-feed belt) 201 is considered to be the part adjacent to the knife assembly 110. The first part is coplanar with the second conveyor (output belt 200). See Fig. 5 of the instant invention. However, it is not shown what part is considered to be the second part of the first conveyor 201. It is also not shown how the second part  accommodates the changes to the slop of the adjustable conveyor 154. See Fig. 1 of the instant invention. Is there a pivoting mechanism that moves a second part of the first conveyor belt up and down to accommodate for pivotal or slope changes of the adjustable conveyor belt 154? How does the second part accommodates the adjustment to the slop of the adjustable conveyor system?  



Specification
2.           The disclosure is objected to because of the following informalities:
The specification recites two different names for the same part 154. In paragraphs 0029-0030, it is discloses, “the angled conveyor belt 154” and “the angles conveyor system 154.” It is not clear what is the difference.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

3.          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

          The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 
112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


                   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.       Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
and configured to adjust a slope of the adjustable conveyor system” is confusing. 
It is like saying “a conveyor is configured to change a slope of the conveyor. 
It should be a mechanism that changes the slope of the adjustable conveyor system.  
           Regarding claim 2, the disclosure does not disclose a second part of the first conveyor belt. The original disclosure merely discloses, 
“[0005] In some embodiments, the first conveyor belt comprises a first part that is co-planar with the second conveyor belt, and a second part configured to accommodate an adjustment to a slope relative to the first part.  The slope can vary in a range and can be adjusted based on a number of factors including the shape of a puck of product and the speed of the conveyor belts.”  See paragraph 0005 of the publication.
          In fact, this is the only time “a second part”  of the first conveyor belt is mentioned in the specification. However, it is not shown what is considered to be the second part of the first conveyor belt 201. 
            It should be noted that Figs. 1-5 do not show what is the second part of the first conveyor belt 201. It could be argued that the first part of the first conveyor belt (in-feed belt) 201 is considered to be the part adjacent to the knife assembly 110. The first part is coplanar with the second conveyor (output belt 200). See Fig. 5 of 

5.         Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, “an adjustable conveyor system configured to carry a paper backing and receive, on the paper backing, a puck of product from a portioner and configured to adjust a slope of the adjustable conveyor system” is confusing. It is not clear how “an adjustable conveyor system” changes the slope of “the adjustable conveyor system.”  It should be a pivoting mechanism that changes the slope of the “adjustable conveyor system.” 
          Regarding claim 2, “a second part configured to accommodate an adjustment to the slope of the adjustable conveyor system” is confusing. It is not clear 



Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claims 1-4, as best understood, is rejected under 35 U.S.C. 103(a) as being unpatentable over Gillam et al. (5,135,763), hereinafter Gillam, in view of Morgenthaler et al. (3,953,613), hereinafter Morgenthaler. Regarding claim 1, as best understood, Gillam teaches an apparatus comprising 10: an adjustable conveyor system 14 (adjustable as it can move and be repositioned) configured to or capable of carrying a paper backing and receive, on the paper backing, a puck of product 12 from a portioner (not shown); col. 2, lines 59-66); a first conveyor belt 16 configured to receive a paper backing 20 and the puck of product 12 from the adjustable conveyor system 14; a second conveyor belt 22, substantially co-planar with the first conveyor belt in a first plane, wherein a distal end of the first conveyor belt is near a proximal end of the second conveyor belt; and a knife assembly (26, 28, 30, 32, 34) mounted at least in part between the first and second conveyor belts, .  
            Regarding claim 2, as best understood, Gillam, as modified above, teaches everything noted above including that the first conveyor belt comprises: a first part 
              Regarding claim 3, Gilliam, as modified above, teaches everything noted above including that the slope of the adjustable conveyor system could be adjusted in part, based on a shaped of the puck of product. It should also be noted that the product and its shape has nothing to do with patentability of the apparatus itself. 
              Regarding claim 4, Gilliam, as modified above, teaches everything noted above including that the slope is within a range of 45 degrees and 90 degrees (as the slope is adjustable between 45 degrees and 90 degrees). See Fig. 5 in Morgenthaler.

              
            To the degree that it could be argued Gilliam does not explicitly teach that the adjustable conveyor 14 is configured to carry the paper backing and receive the puck of product on the paper backing, the rejection below is applied. 

8.       Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Gillam in view of Verhoeven (3,448,696) and Morgenthaler. Regarding claim 1, as best understood, Gillam teaches an apparatus comprising 10: an adjustable conveyor system 14 (adjustable as it can move and be repositioned) configured to  
See Figs. 1-3 in Gilliam. 
           It could be argued that Gilliam does not explicitly teach that the adjustable conveyor 14 is configured to carry the paper backing and receive the puck of product on the paper backing from the portioner. Gilliam teaches that the adjustable conveyor is configured to receive the puck of product from the portioner and then the puch of product is placed on the backing paper. However, the use of a conveyor that carries a backing paper and receives a puck of product from a portioner is old and well known in the art such as taught by Verhoeven. Verhoeven teaches conveyor that carries a backing paper 26 supplied from a sheet material supply 20 and receives a puck product from a portioner 30. See Figs. 1-5 in Verhoeven. It would 
          Gillam also does not explicitly teach that the slop of the adjustable conveyor changes or is adjustable. However, Morgenthaler teaches an adjustable infeed conveyor 7 that its slop changes by the adjustment mechanism 10. It should be noted that the length of the adjustment mechanism 10 changes and consequently the slope of the infeed conveyor which carries food products to other conveyor 8. See Fig. 5 and col. 3, lines 20-30 in Morgenthaler. It would have been obvious to a person of ordinary skill in the art to provide adjustable conveyor of Gillam’s apparatus, as modified by Verthoeven, with the mechanism to change its slop, as taught by Morgenthaler, in order to align the adjustable conveyor with the first conveyor and also adjust the level of the adjustable conveyor with respect to the food product  suppled to the apparatus.  
             Regarding claim 2, as best understood, Gillam, as modified above, teaches everything noted above including that the first conveyor belt comprises: a first part that is co-planar with the second conveyor belt and a second part that configured to accommodate an adjustment to the slope of the adjustable conveyor system. It should be noted that the second end of the first conveyor accommodate the end of 
              Regarding claim 3, Gilliam, as modified above, teaches everything noted above including that the slope of the adjustable conveyor system could be adjusted in part, based on a shaped of the puck of product. It should also be noted that the product and its shape has nothing to do with patentability of the apparatus itself. 
              Regarding claim 4, Gilliam, as modified above, teaches everything noted above including that the slope is within a range of 45 degrees and 90 degrees (as the slope is adjustable between 45 degrees and 90 degrees). See Fig. 5 in Morgenthaler.


Response to Arguments
9.          Applicant’s argument that specification and the drawings describe embodiments of the claimed invention which show the claimed features in not persuasive. First, as stated above,  Figs. 1-5 do not show what is the second part of the first conveyor belt 201. It could be argued that the first part of the first conveyor belt (in-feed belt) 201 is considered to be the part adjacent to the knife assembly 110. The first part is coplanar with the second conveyor (output belt 200). See Fig. 5 of the instant invention. However, it is not shown what part is considered to be the second part of the first conveyor 201. It is also not shown how the second part  accommodates the changes to the slop of the adjustable conveyor 154. See Fig. 1 of the instant invention. Is there a pivoting mechanism that moves a second part of 
         Applicant’s argument that “Figs. 1 and 5 of the originally filed application show an illustrative embodiment in which a first conveyor belt 201 includes a second part that accommodates adjustments made to the adjustable conveyor system 154” is not persuasive. First, applicant fails to mention exactly where in Figs. 1-5 of the drawings the second part is illustrated. The applicant also fails to mention what is the second part of the conveyor and how does it work to accommodate an adjustment to the adjustable conveyor system. Second, as stated above, the disclosure does not disclose a second part (or what is considered to be the second part) of the first conveyor belt. The original disclosure merely discloses, 
“[0005] In some embodiments, the first conveyor belt comprises a first part that is co-planar with the second conveyor belt, and a second part configured to accommodate an adjustment to a slope relative to the first part.  The slope can vary in a range and can be adjusted based on a number of factors including the shape of a puck of product and the speed of the conveyor belts.”  See paragraph 0005 of the publication.
          In fact, this is the only time “a second part” of the first conveyor belt is mentioned in the specification. However, it is not shown what is considered to be the second part of the first conveyor belt 201. The original disclosure does not disclose what is considered to be “a second part” of the first conveyor. The original disclosure does not disclose how does the second part accommodates the adjustment to the 
         With regard to the rejection of claims as anticipated by Gillan or in view of Verhoeven, applicant stated that claim 1 recites, “an adjustable conveyor system … configured to adjust a slope of conveyor belt of the adjustable conveyor system.” First, this limitation is not in claim 1. Claim 1 merely recites, “an adjustable conveyor system configured to carry a paper backing and receive, on the paper backing, a puck of product from a portioner and configured to adjust a slope of the adjustable conveyor system.”  The claim does not call for adjusting the slop of the conveyor belt of the adjustable conveyor system. Second, as stated above, 
“an adjustable conveyor system configured to carry a paper backing and receive, on the paper backing, a puck of product from a portioner and configured to adjust a slope of the adjustable conveyor system” is confusing. It is not clear how “an adjustable conveyor system” changes the slope of “the adjustable conveyor system.”  It should be a pivoting mechanism that changes the slope of the “adjustable conveyor system.” 


Conclusion
10.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to 

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  March 24, 2021